Sup: Court. septterm 1824

William Morris vs Ezra Baldwin

And now the DeP comes by Whitney his Atty and moves the court here to set aside the Verdict found in this case, and that a new trial may be granted the DeP — for the following Reasons to wit
1— because the Verdict in this Case was found Contrary to Law
2— Because the same was found Contrary to Evidence.
3.—Because — the DeP since the trial in this Case has discovd new testimony which he is advised & verily believes is material and necessary for his defence — that the witness resides at Green Bay — & he expects to be able to obtain his testimony at the next term.
Whitney Atty for DeP

[In the handwriting of Andrew G. Whitney]